Citation Nr: 0634165	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  98-14 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 






INTRODUCTION

The veteran's active military service extended from February 
26, 1974 to April 16, 1974, for a total period of one month 
and 21 days.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In October 1999, the Board denied 
entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.  The veteran subsequently 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an Order dated in September 
2001, the Court vacated the October 1999 Board decision and 
remanded the case to the Board for readjudication consistent 
with the Order.  

On April 3, 2003, the Board ordered further development and 
the case was sent to the Board's Evidence Development Unit to 
undertake the requested development under 38 C.F.R. 
§ 19.9(a)(2) (prior to May 1, 2003).  However, on May 1, 
2003, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2), 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit 
held that 38 C.F.R. § 19.9(a)(2), in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, was 
inconsistent with 38 U.S.C. § 7104(a), because 38 C.F.R. § 
19.9(a)(2), denies appellants "one review on appeal to the 
Secretary" when the Board considers additional evidence 
without having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration, and without 
having to obtain the appellant's waiver.  As a result, the 
Board remanded the case in July 2003 for further development.  
The requested development has been completed and the case has 
since returned to the Board. 
 

FINDINGS OF FACT

Acquired psychiatric disorder, to include schizophrenia, is 
not shown to be present in service, for many years following 
separation from service, and not otherwise related to 
service; the preponderance of the evidence is against a 
finding that the veteran's acquired psychiatric disorder, to 
include schizophrenia, is related to service.  


CONCLUSION OF LAW

Acquired psychiatric disorder, to include schizophrenia, was 
not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5103-5103A, 5107 (West Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA issued final rules 
to amend adjudication regulations to implement the provisions 
of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits. 

To comply with the notice provisions, prior to the initial 
unfavorable decision from the agency of original jurisdiction 
(AOJ), the claimant must be provided notice consistent with 
38 U.S.C.A. §§ 5103,  5103(a) and 38 C.F.R. § 3.159(b).  Such 
notice must include the following four elements:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The initial rating decision was dated in June 1998, prior to 
the enactment of the VCAA.  Therefore, it was not possible to 
provide proper notification before the initial rating 
determination.  Following the Board remand dated in July 
2003, the RO issued a notification letter dated in December 
2003 that properly provided notice of his service connection 
claim, and met all four elements under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The letter provided the veteran 
with an update on the status of his claim, and specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  Additionally, the veteran was asked to 
submit any evidence in his possession pertaining to his 
claim.  The veteran was also provided notice of applicable 
laws and regulations, a discussion of the facts of the case, 
and the basis for the denial in a December 2004 supplemental 
statement of the case (SSOC).  

As sufficient notice was provided to the veteran, it is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  

In the present case, the evidence includes the service 
medical records, Form DD 214, records from the Social 
Security Administration (SSA), VA medical records, 
specifically VA examination report dated in June 2004, 
numerous private medical records, lay statement from the 
veteran's ex-wife, and statements from the veteran in support 
of his claim.  As a VA examination and other medical evidence 
is of record, the Board finds no further VA examination 
necessary in this case.  It does not appear that there are 
any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  In light of 
the foregoing, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  In light of the Board's denial of the 
veteran's claim, no additional disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran under the holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

II.  Service Connection

The veteran contends that he is entitled to service 
connection for an acquired psychiatric disorder, to include 
schizophrenia, as a result of service.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West Supp. 2005). For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2005).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails. See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

A review of the service medical records shows no diagnosis of 
schizophrenia, or other psychiatric diagnoses, in service.  
Shortly after enlistment, a service psychiatric examination 
revealed a personality disorder, history of antisocial 
behavior, and aggressiveness, which existed prior to service.  
He was diagnosed with a personality disorder.  A medical 
review board in April 1974 found him to have a preexisting 
personality disorder and he was found medically unfit for 
military duties.  He was subsequently discharged from 
service.

Post-service medical evidence indicated a long history of 
treatment and hospitalizations for mental disorders beginning 
in December 1980 with admission for treatment for a 
depressive neurosis and alcohol abuse.  The December 1980 
Mental Health Assessment report from Dr. Korner revealed that 
the veteran complained of an work-related injury to his head 
in September 1980.  The report indicated that according to 
the veteran, he claimed that he never had nervousness or 
mental problems before the injury in September 1980.  

Subsequent mental health treatment records from both VA and 
non-VA medical providers showed various diagnoses, including 
dependent personality disorder, organic mental disorder, 
schizoaffective disorder, major depressive disorder, 
psychosis secondary to alcohol and cocaine, mood disorder 
secondary to alcohol and cocaine, bipolar disorder, depressed 
with psychotic features, cocaine dependence, alcohol 
dependence, cannabis dependence, and alcohol induced 
psychotic disorder.  According to records from SSA, the 
veteran was awarded SSA disability benefits for schizophrenia 
and substance abuse, alcohol, effective July 1989.   

The only etiological medical opinion addressing whether the 
veteran's current psychiatric disability is related to his 
active service is from the June 2004 VA examination report.  
The examiner described in detail the mental health history of 
the veteran, including the multiple hospitalizations 
beginning in 1980.  After examining the veteran, the examiner 
diagnosed recurrent depression, psychotic disorder, not 
otherwise specified, cocaine, alcohol and cannabis abuse, 
nicotine and caffeine dependence, and personality disorder, 
mixed.  The examiner opined that the veteran's diagnoses were 
not related to his experience in military service.  According 
to the examiner, the depression and drug abuse developed 
several years after military service.  

The Board finds the examiner's opinion to be competent 
medical evidence as it was based on a review of record, 
particularly the service medical records, the December 1980 
hospitalization report summarized earlier, other post-service 
medical records, and examination of the veteran.  The opinion 
was corroborated by the findings from the record that failed 
to show any treatment or diagnosis of a psychiatric disorder 
in service and not until 1980.  

Records from SSA received after the June 2004 VA examination 
report did not show any psychiatric treatment in service or 
prior to 1980.  In addition, there were no etiological 
opinions in the SSA records pertaining to whether the 
veteran's current psychiatric diagnoses were related to 
service.  In fact, a February 2002 psychiatric evaluator 
found no current psychiatric diagnosis.   

In his substantive appeal, the veteran essentially argues 
that his alleged personality disorder can be service-
connected, if the mental disorder is superimposed upon the 
personality disorder.  The veteran also submitted lay witness 
statements from his ex-wife.  She describes in detail how she 
noticed changes in the veteran after he returned from 
service.   

The Board has considered the statements of the veteran and 
his ex-wife to the effect that his mental problems originated 
in service and chronic mental problems immediately after 
service.  In addition, the Board recognizes that the veteran 
and his ex-wife are competent as a layperson to report that 
on which they have personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  However, there is no evidence of 
record that the veteran or his ex-wife have specialized 
medical knowledge to be competent to offer medical opinion as 
to diagnosis, cause, or etiology of the claimed disability.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, there 
is n competent medical evidence contradicting the findings of 
the June 2004 VA examiner. 

The Board further notes that the veteran was diagnosed with a 
personality disorder in service.  The veteran asserted that 
no personality disorder existed prior to service and that his 
induction examination into service did not show any 
personality disorder.  The question of whether the veteran's 
personality disorder preexisted service or started in service 
is immaterial.  Personality disorders are not "diseases" 
for which service connection can be granted, and as a 
"matter of law" are not compensable disabilities. See 38 
C.F.R. § 3.303(c); Beno v. Principi, 3 Vet. App. 439, 441 
(1992). 

Based upon the above information, the Board finds that a 
clear preponderance of the evidence is against a finding that 
the veteran's acquired psychiatric disorder, to include 
schizophrenia, is attributable to his period of active duty 
service.  As the preponderance of the evidence is against the 
claim for service connection, the reasonable doubt doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b) (West 
Supp. 2005); see also Gilbert, supra. 


ORDER

Service connection for an acquired psychiatric disorder, to 
include schizophrenia, is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


